Per Curiam:
In this action, which was tried subsequently to the case of Fogarty v. New York Dock Co. (post, p. 924), decided herewith, evidence *924was given as to the cause of the fall of the gate. The absence of such evidence in the Fogarty case constrained us to hold that a nonsuit was properly granted. Upon the evidence here presented, we think that it was a question of fact for the jury whether defendant was negligent in leaving the gate in the position in which it was just before it fell. Although there is a conflict of evidence as to its exact position and as to the length of time in which it had there remained prior to the date of the accident, these disputed questions of fact were properly submitted to the jury, and their verdict thereon should not be disturbed. The judgment and order denying motion for new trial should be affirmed, with costs. Present— Jenks, P. J., Burr, Thomas, Carr and Putnam, JJ. Judgment and order unanimously affirmed, with costs.